Citation Nr: 0935211	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post concussion syndrome with cognitive disorder with 
personality changes, headaches, insomnia, anosmia, and 
disequilibrium.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to 
August 2003.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for post concussion syndrome, assigning a 10 
percent disability rating, effective September 1, 2003.  In a 
July 2006 rating decision, the RO assigned a 50 percent 
disability rating to post concussion syndrome, effective 
September 1, 2003.  The issue remains in appellate status, 
however, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran 
testified at a RO hearing in April 2006.  This matter was 
remanded in April 2008.

In April 2008, the Board remanded the issue of entitlement to 
service connection for left knee disability.  Thereafter, in 
a June 2009 rating decision, the RO granted service 
connection for left knee patellofemoral syndrome, assigning a 
noncompensable disability rating, effective September 1, 
2003.  Such rating decision was issued to the Veteran in July 
2009.  Said grant constituted a full grant of the benefit 
sought on appeal with regard to this issue.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In the August 
2009 informal hearing presentation, the Veteran's 
representative included argument pertaining to the issue of 
entitlement to a compensable evaluation for left knee 
disability.  The representative explained that as the Veteran 
has not expressed satisfaction with the disability rating 
assigned, that the issue remains in appellate status.  Such 
is not the case, as the full benefit sought on appeal was 
granted in the June 2009 rating decision.  See id.  If the 
Veteran disagrees with the disability rating or effective 
date assigned to the left knee disability, then the Veteran 
should file a notice of disagreement to such effect.  This is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will VA will notify the 
Veteran if any further action is required on his part.


REMAND

At the April 2006 RO hearing, the Veteran testified that he 
is undergoing Chapter 31 vocational rehabilitation due to his 
post-concussion syndrome, and symptomatology related thereto.  
As a medical opinion indicated that symptomatology related to 
his post-concussion syndrome may interfere with employment, 
or affect his ability to maintain employment, the Board 
remanded the matter to associate the Veteran's vocational 
rehabilitation file with the claims folder.  

Upon review of the Veteran's vocational rehabilitation file, 
it is clear that further development is necessary with regard 
to the issue on appeal.  The Veteran's vocational 
rehabilitation file reflects that the Veteran was found 
entitled to Chapter 31 benefits in October 2003.  After 
several semesters of training, the VA Vocational 
Rehabilitation Counselor (VRC) had concerns regarding the 
Veteran dropping classes, thus he was sent for a 
neuropsychiatric evaluation.  The examiner determined that 
the Veteran had a deficiency in memory, cognitive 
functioning, primarily in the areas of attention, processing 
speed, and complex visual memory.  There was clear acquired 
brain dysfunction.  An initial Individualized Written 
Rehabilitation Plan (IWRP) was written for an Associates in 
Electrical Trades Technology, but the Veteran then requested 
reevaluation.  He was interested in computer drafting, but 
then upon meeting with the VRC, it was determined that he 
should pursue a teacher certification in biology.  Thus, the 
IWRP was written for a Bachelor's Degree in Biology.  The 
Veteran continued training at a community college, but then 
stopped communication with the VRC and thereafter reported 
that he took two semesters off from school to work through 
personal problems.  In November 2007, he dropped two of four 
classes he was enrolled in for spring 2007 semester, and 
received poor grades for the other two classes.  In December 
2007, the Veteran reported that he was no longer interested 
in becoming a biology teacher, and rather wanted to become a 
dive instructor.  VRC expressed concern with the Veteran's 
physical capacity due to his head injury, his failure in the 
past to complete requisite programs, and the cost of a dive 
instructor program.  

In April 2008, following comprehensive assessment by the 
Vocational Rehabilitation and Employment (VRE) Panel, the 
Veteran was determined not feasible for the VRE Program and 
subsequent employment.  It was noted that the Veteran has 
multiple documented medical conditions and his vocational 
outlook is further confounded by the complications associated 
with traumatic brain injury and symptomatology related 
thereto.  It was recommended that he receive an extension of 
up to one year under extended evaluation and receive the 
necessary medical intervention to address disabilities and 
limitations; that the Veteran receive cognitive therapy in 
the TBI clinic; that the Veteran be evaluated by a 
rehabilitation engineer to determine possible reasonable 
accommodations or assistive devices which could be used at 
school to work toward a feasible vocational objective; VRC 
should research the Veteran's previous employment history to 
determine why employment has changed sporadically; VRC should 
research the requirements of a Certified Diver to determine 
the Veteran's feasibility for vocation; and, VRC should 
reevaluate the Veteran for VRE Program at the completion of 
extended evaluation if the Veteran is feasible to work toward 
a vocational objective.  

The Board notes initially that over a year has transpired 
since the April 2008 VRE Program recommendations.  Thus, the 
RO should obtain updated records from VRE from April 2008 to 
the present, to include any determination as to the Veteran's 
feasibility for vocation.  The RO should also obtain medical 
records from the TBI clinic, or any other VA medical center, 
which could prove relevant to the increased rating issue in 
appellate status.  

In the instant case there is evidence to suggest that the 
effect of the Veteran's service-connected post-concussion 
syndrome, and symptomatology related thereto is sufficient to 
warrant referral for extra-schedular consideration per 38 
C.F.R. § 3.321(b)(1) (2008) and to also consider a total 
rating based on individual unemployability under 38 C.F.R. 
§ 4.16(b).  

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  

Under 38 C.F.R. § 4.16(b), all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  

Before a finding may be made that entitlement to submission 
of the Veteran's claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
extraschedular consideration is warranted, there must be a 
showing of marked interference with employment, or an 
inability to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  

The Board believes that the Veteran should be afforded a VA 
examination to assess whether his service-connected post-
concussion syndrome constitutes marked interference with 
employment, or affects his ability to secure or follow a 
substantially gainful occupation.  In light of the fact that 
the most recent VA examination was conducted in 2006, the 
Board also finds that such examination should address the 
severity of his service-connected post-concussion syndrome.

The RO should then refer the case for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and also 
for consideration of a total rating based on individual 
unemployability under 38 C.F.R. § 4.16(b).

Finally, the Board notes that the Veteran's post concussion 
syndrome with cognitive disorder with personality changes, 
headaches, insomnia, anosmia, and disequilibrium is currently 
evaluated as 50 percent disabling by analogy under 38 C.F.R. 
§§ 4.124a, 4.129, 4.130, Diagnostic Codes 8045, 9304.  
Effective October 23, 2008, VA amended the Schedule for 
Rating Disabilities by revising the portion of the Schedule 
that addresses neurological conditions, which include 
headaches and other residuals of traumatic brain injury 
(TBI).  A Veteran whose residuals of TBI were rated under a 
prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045 is 
permitted to request a review under the new criteria, 
irrespective of whether his disability has worsened since the 
last review or whether VA receives additional evidence.  See 
73 Fed. Reg. 54,693 (September 23, 2008).  Accordingly, the 
Veteran should be notified that he is allowed to request to 
have his claim considered under the new evaluation of 
residuals of traumatic brain injury.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
provide appropriate notice that he is 
allowed to request to have his traumatic 
brain injury disability reviewed under 
the VA Schedule for Rating Disability 
pertaining to neurological conditions, 
effective October 23, 2008.  

2.  The RO should obtain updated records 
from Vocational Rehabilitation for the 
period April 2008 to the present.

3.  The RO should obtain treatment 
records from the VA Medical Centers 
located in Dallas, Texas and San Antonio, 
Texas and from the VA TBI clinic for the 
period April 2008 to the present.  

4.  The Veteran should be scheduled for 
an appropriate VA examination, by a 
physician with training in matters 
involving TBI, for an opinion as to the 
current nature and severity of his 
service-connected residuals of a closed 
head injury.  It is imperative that the 
claims folder be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should, to the 
extent possible, elicit a complete 
history from the Veteran, and 
specifically identify all neurological 
manifestations directly attributable to 
the closed head injury, specifically 
identify whether the Veteran suffers from 
multi-infarct dementia due to his closed 
head injury, identify any purely 
neurological symptoms attributable to the 
service-connected disability, and provide 
an opinion regarding the impact of 
residuals of the head injury on the 
Veteran's ability to work.  The examiner 
should attempt to distinguish the 
impairment related to his service-
connected disability, and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.  If the 
Veteran is mentally incapable of 
providing a complete history, this is to 
be noted in the report by the examiner.

The examiner should also provide specific 
opinions addressing, since October 23, 
2008, the degree to which the service-
connected disability is manifest by 
facets of cognitive impairment including 
to memory, attention, concentration, 
executive functions; judgment; social 
interaction; orientation; motor activity; 
visual spatial orientation; subjective 
symptoms; neurobehavioral effects; 
communication; and consciousness.

A notation to the effect that this 
record review took place should be 
included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for 
all opinions expressed, should be set 
forth in the examination report.

5.  The RO should then consider whether a 
higher schedular rating is warranted for 
the Veteran's service-connected post-
concussion syndrome. 

The RO should then refer the Veteran's 
claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service, for consideration of an 
extraschedular evaluation  38 C.F.R. 
§ 3.321(b)(1) (2008) and to also consider 
a total rating based on individual 
unemployability under 38 C.F.R. 
§ 4.16(b).  

6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought is 
warranted.  To include consideration of 
an extraschedular evaluation  38 C.F.R. 
§ 3.321(b)(1) (2008) and to also consider 
a total rating based on individual 
unemployability under 38 C.F.R. 
§ 4.16(b).  The Veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




